UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4447


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TERRY TOMBLIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cr-00032-1)


Submitted:   December 26, 2013             Decided:   January 14, 2014


Before MOTZ, AGEE, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston, West
Virginia, for Appellant.   William Bryan King, II, Steven Loew,
Assistant United States Attorneys, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry Tomblin pled guilty, pursuant to a written plea

agreement,       to    possessing         a    firearm   as   a    convicted     felon,      18

U.S.C.     § 922(g)         (2012),       and     was    sentenced       to    38       months’

imprisonment.          In the plea agreement, Tomblin agreed to waive

his    right     to    appeal       his       conviction    and    sentence,        except    a

sentence       exceeding           the    statutory        maximum       of   ten       years’

imprisonment.

               On     appeal,       Tomblin’s        attorney      has   filed      a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that     there        are     no    meritorious          grounds     for      appeal,      but

questioning whether Tomblin’s sentence is greater than necessary

to achieve the purposes of sentencing set forth in 18 U.S.C.

§ 3553(a)(2) (2012).               Although informed of his right to file pro

se supplemental brief, Tomblin has not done so.                            The Government

has moved to dismiss Tomblin’s appeal based on the appellate

waiver provision in his plea agreement.                       We dismiss in part and

affirm in part.

               We review a defendant’s waiver of appellate rights de

novo.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).        “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                      United States v. Amaya–Portillo,

423 F.3d 427,     430    (4th      Cir.    2005)     (internal     quotation       marks

                                                 2
omitted).       Generally, if the district court fully questions the

defendant about the waiver during the Fed. R. Crim. P. 11 plea

colloquy, the waiver is valid and enforceable.                          United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                           We will enforce a

valid waiver so long as “the issue being appealed is within the

scope of the waiver.”            Blick, 408 F.3d at 168.

               Our review of the record leads us to conclude that

Tomblin’s        waiver     of      appellate            rights      was     knowing        and

intelligent.         Therefore, we grant the Government’s motion to

dismiss Tomblin’s appeal as to his sentence and dismiss this

portion of the appeal.               Although the waiver provision in the

plea agreement precludes our review of the sentence, the waiver

does     not    preclude      our    review         of     any     errors    in    Tomblin’s

conviction that may be revealed pursuant to the review required

by Anders.          In accordance with Anders, we have reviewed the

entire    record     and   have     found      no    meritorious       issues       that   are

outside the scope of the appeal waiver.                          We therefore affirm the

district court’s judgment as to all issues not encompassed by

Tomblin’s      valid   waiver       of   his       right     to    appeal.        This   court

requires that counsel inform Tomblin, in writing, of his right

to petition the Supreme Court of the United States for further

review.        If   Tomblin      requests      that      a   petition       be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may      move   in    this    court       for     leave    to     withdraw      from

                                               3
representation.      Counsel’s motion must state that a copy thereof

was served on Tomblin.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                     4